                           Case 2:19-cv-00159-HYJ-MV ECF No. 23, PageID.83 Filed 07/02/20 Page 1 of 3



                                            IN THE UNITED STATES DISTRICT COURT FOR THE
                                                   WESTERN DISTRICT OF MICHIGAN
                                                         NORTHERN DIVISION

                       RICHARD J. HILL,
                                                                           U.S. District Judge:
                               Plaintiff,                                   Hon. Janet T. Neff
                       v                                                   U.S. Magistrate Judge:
                       JUSTIN WONCH, and                                    Maarten Vermaat
                       TOWNSHIP OF FORSYTH,
                                                                           Case No: 2:19-cv-159
                               Defendants.
                                                                       /
                       Phillip B. Toutant (P72992)                         Susan D. MacGregor (P41741)
                       Karl P. Numinen (P46074)                            KITCH DRUTCHAS WAGNER
                       NUMINEN DEFORGE & TOUTANT, P.C.                      VALITUTTI & SHERBROOK
                       Attorneys for Plaintiff                             Attorneys for Defendants
                       105 Meeske Avenue                                   1440 W. Ridge Street, Ste. C
                       Marquette, MI 49855                                 Marquette, MI 49855-3199
                       (906) 226-2580                                      (906) 228-0001
                                                                       /

                                                  DEFENDANT OFFICER WONCH’S
                                              REQUEST FOR PRE-MOTION CONFERENCE

                               Defendant Police Officer Justin Wonch hereby requests a pre-motion conference, where

                       he wishes to obtain a ruling on whether he is entitled to qualified immunity from the instant claim.

                               This is a Section 1983 case in which Plaintiff Richard “Jack” Hill alleges that Forsyth

                       Township Police Officer Justin Wonch used excessive force in the course of arresting him on

                       March 22, 2019. The entirety of the event at issue was recorded on Officer Wonch’s body cam,

                       which is the primary piece of evidence on which this motion will be based.

                               At about 9:30 p.m., Officer Wonch was called out to plaintiff’s home when his common

                       law wife (Vickie Lara) dialed 911 reporting Hill had attacked her. Officer Wonch responded to

                       the call alone as he was the only officer on duty at the time. After some investigation, which
 Kitch Drutchas
Wagner Valitutti &
   Sherbrook
   ATTORNEYS AND
    COUNSELORS
1440 W. RIDGE STREET
       SUITE C
                       included talking to Hill, Lara, and a visitor (Tim Normand) who witnessed the attack, Wonch asked
MARQUETTE, MICHIGAN
     49855-3199


(906) 228-0001
                       Hill to cooperate with being handcuffed and arrested. Hill who was obviously very drunk (PBT




                       MAR01:72439.2
                        Case 2:19-cv-00159-HYJ-MV ECF No. 23, PageID.84 Filed 07/02/20 Page 2 of 3



                       .214) defiantly refused, twice telling Officer Wonch he was not going to jail voluntarily, and

                       suggesting that Wonch call for another officer as he was not going to be arrested without a fight.

                       As Wonch continued to try to reason with Hill, Hill suddenly and inexplicably lunged for Lara.

                       Officer Wonch responded immediately, preventing Hill from again attacking Lara by taking Hill

                       down to the floor.

                              While pinned to the floor, Hill continued to resist arrest, refusing to let the officer handcuff

                       him. Wonch then applied several knee strikes, a law enforcement technique used to gain control

                       over an uncooperative subject. After one or two knee strikes, Wonch was able to get the cuff on

                       Hill’s left wrist. After a couple more knee strikes, plaintiff released his right arm from under his

                       body and Wonch was able to get the second cuff applied. No further force was used on plaintiff

                       from the point when Hill released his right arm finally allowing Wonch to secure the handcuffs.

                       After being cuffed, plaintiff continued to passively resist by failing to cooperate with requests that

                       he stand up and walk to the patrol car. Instead, he had to be dragged outside.

                              At no time during the course of events did plaintiff’s words or behavior suggest he was in

                       severe pain. He did not scream or even cry out; he did not wince; his body language showed no

                       indicia of pain, such as holding his gut or guarding, when he was jostled or moved or dragged.

                       Yet it turns out he suffered several broken ribs, which caused punctured lungs, and two spinal

                       fractures, requiring fusion surgery.

                              The officer’s Motion for Summary Judgment will assert that he is entitled to dismissal of

                       the Fourth Amendment claim where the force used was not unreasonable under the circumstances.

                       Where the material facts are not in dispute, whether the force used violated plaintiff’s

 Kitch Drutchas
Wagner Valitutti &
   Sherbrook
                       constitutional rights is a question of law. Scott v. Harris, 550 U.S. 372, 381, n.8 (2007). Here the
   ATTORNEYS AND
    COUNSELORS
1440 W. RIDGE STREET
      SUITE C
MARQUETTE, MICHIGAN
    49855-3199
                       videotape offers an indisputable view of the material facts.
(906) 228-0001




                                                                         2
                        Case 2:19-cv-00159-HYJ-MV ECF No. 23, PageID.85 Filed 07/02/20 Page 3 of 3



                              The law in this circuit was clear as of Rudlaff v Gillispie, 791 F.3d 638, 639 (6th Cir. 2015),

                       where the Sixth Circuit (speaking through Judge David McKeague, formerly of this district) held:

                       “A simple dichotomy thus emerges: When a suspect actively resists arrest, the police can use a

                       taser (or a knee strike) to subdue him; but when a suspect does not resist, or has stopped resisting,

                       they cannot.” Id. at 642.

                              Alternatively, assuming the force used was unreasonable, Officer Wonch is entitled to

                       dismissal on the basis of Qualified Immunity, where “existing precedent” does not “place the

                       lawfulness of the particular [action] beyond debate.” District of Columbia v Wesby, 583 U.S. __,

                       138 S. Ct. 577, 581 (2018). To be clearly established, a legal principle must be "settled law," and

                       it must clearly prohibit the officer's conduct in the particular circumstances before him. Id. at 589-

                       90.

                              While discovery is not yet completed, qualified immunity is “an immunity from suit rather

                       than a mere defense to liability,” and therefore the defendant here is entitled to resolution of the

                       issue “at the earliest possible stage in litigation.” Scott v Harris, 550 U.S. 372, 376, n.2 (2007).

                              The movant requests that counsel be allowed to attend the pre-motion conference by phone

                       or videoconference in light of the Coronavirus limitations on travel and in-person interactions as

                       well as the distance from Your Honor’s courtroom.

                                                                      Respectfully submitted,

                                                                      KITCH DRUTCHAS WAGNER
                                                                      VALITUTTI & SHERBROOK


                       Dated: July 2, 2020                            By: /s/ Susan D. MacGregor
                                                                      Attorneys for Defendants
 Kitch Drutchas
Wagner Valitutti &
   Sherbrook
   ATTORNEYS AND
    COUNSELORS
1440 W. RIDGE STREET
       SUITE C
MARQUETTE, MICHIGAN
     49855-3199


(906) 228-0001




                                                                         3
